DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/426,068, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the specification teaches that in any given embodiment, only batteries of a single voltage are used (see specification paragraph [0014]). The specification does teach that batteries other than the ones described may be used, but not that the first power head is configured to receive multiple batteries that provide a range of different voltages. Similarly, although the specification teaches that an AC may be present, it does not indicate a voltage level for the AC power source. Accordingly, claims 1-11, 13-16, and 18-19 are not entitled to the benefit of the prior application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks support for:
 “a first power head including a first suction motor rated for a first performance level and configured to receive a range of different voltages” (claims 1-11);
“the single battery receptacle of the first power head is configured to receive a first battery capable of providing a first voltage or a second battery capable of providing a second voltage greater than the first voltage” (claims 13-16); and 
“wherein the first power head is further configured to receive a third power source configured to output a voltage different than the first voltage” (claims 18-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 8176596) in view of Tomasiak '207 (US 10888207, "Tomasiak '207") and Cochran et al. (US PGPub 2007/0113369, "Cochran").
1. Conrad teaches a modular vacuum system comprising:
a plurality of canisters, wherein each of the plurality of canisters includes a capacity different from another one of the plurality of canisters, each canister being configured to store debris (canisters 36, 36a, see Conrad fig. 12); 
a plurality of power heads, wherein each of the plurality of power heads can be coupled to any one of the plurality of canisters (upper casing 55 contains all elements of cleaner, see Conrad figs 11-14; may include motor casings 30 and 30a, see Conrad fig. 12), the plurality of power heads including 
a first power head including a first suction motor (30) rated for a first performance level, and a second power head including a second suction motor (30a) rated for a second performance level higher than the first performance level (second motor has a higher amperage rating than the first motor, see Conrad col. 3 lines 9-14); and 
a wheeled base (36 and 36a have wheels 27, see Conrad fig. 12).
Conrad does not explicitly teach that the power heads are configured to receive a range of different voltages or that the wheeled base can selectively receive each of the canisters.
However, Tomasiak '207 teaches the concept of a modular vacuum system including a plurality of canisters (see Tomasiak '207 fig. 5), wherein the canister and wheeled base are separate components (wheeled base shown without canister, see Tomasiak '207 fig. 4c). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Tomasiak '207 with the device of Conrad, as doing so represents the combination of known prior art elements (a modular cleaning system having canisters on a wheeled base as taught by Conrad) according to known methods (such that the wheeled base may be separated from the canister as taught by Tomasiak '207), in a fashion that would have been predictable to a person of ordinary skill.
Similarly, Cochran teaches a wet/dry vacuum having circuitry allowing the device to operate using various input voltages (see Conrad paragraph [0078]). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Cochran with the device of Conrad for use in each of the first and second power heads, as doing so would allow the operation of the device with a variety of different power inputs when one particular source of electrical power may not be available (Can use DC power when AC is not available; can use a variety of DC batteries, see Cochrain paragraph [0078]).

2. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 1, wherein the wheeled base includes a release that can be actuated to remove the canisters from the wheeled base (Tomasiak '207 further teaches the use of actuator 880 which acts as a release, see Tomasiak '207 col. 13 lines 52-63 and fig. 8a; the implementation of such an actuator would be obvious to a person having ordinary skill in the art as part of the combination of the original base of Tomasiak as suggested in the rejection of claim 1).

4. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 1, but do not teach that it further comprises a first battery configured to provide a first voltage and a second battery configured to provide a second voltage. 
However, Cochran teaches that a power supply that may be used with a variety of batteries designed to supply a variety of different voltages is well known in the art ("Also preferably, the power supply 66 is compatible with battery packs having various different voltages (e.g., 18v, 14v, 12v, and/or 9.6v) in a manner that is well known in the art." Cochran paragraph [0052]). It would have been obvious in view of Cochran to supply batteries of different voltages, as doing so represents the combination of known prior art elements (specifically the cleaner designed to use a variety of power inputs including batteries of multiple voltages as taught by Conrad, Tomasiak '207 and Cochran and multiple batteries having different output voltages as taught by Cochran) according to known methods (taught by Cochran) with predictable results.

5. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 4, wherein the first battery and the second battery are configured to provide the range of different voltages (Cochran teaches the use of battery packs having various different voltages, see Cochran paragraphs [0078] and [0052]).

6. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 4, wherein each of the plurality of power heads further includes an AC power input configured to provide the range of different voltages with the first battery and the second battery (Cochran teaches a power supply that can use AC or batteries of different voltages).

7. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 6, wherein the AC power input can be used to charge the first battery and the second battery (Cochran teaches that charging circuits that may charge battery packs having different voltages are well known in the art and that the power supply that may work with an AC power source is coupled to such a charging circuit, see Cochran paragraphs [0052]-[0053]).

8. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 1, wherein each of the plurality of canisters includes an open upper end and a closed lower end, the open upper end of each of the plurality of canisters having a commonly sized and shaped perimeter (36 and 36a have common dimensions everywhere except height, see Conrad fig. 12; see also Tomasiak fig. 5 and col. 12 lines 28-65).

9. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 8, wherein the commonly sized and shaped perimeter of each of the plurality of canisters has a polygonal cross-section (rectangular top, see Conrad fig. 12).

10. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 2, wherein each of the plurality of canisters includes an open upper end and a closed lower end, the closed lower end of each of the plurality of canisters having a commonly sized and shaped perimeter (36 and 36a have common dimensions everywhere except height, see Conrad fig. 12; see also Tomasiak fig. 5 and col. 12 lines 28-65).

11. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 10, wherein the wheeled base includes a support area configured to receive the commonly sized and shaped closed lower end of each of the plurality of canisters (Tomasiak teaches a common base as part of the see Tomasiak figs. 4a-4c), each of the plurality of canisters being selectively lockable in the support area (by actuator 880), and wherein the release can be actuated to unlock the canisters from within the support area (see Tomasiak '207 col. 13 lines 52-63 and fig. 8a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Tomasiak '207 and Cochran as applied to claim 2 above, and further in view of Tomasiak (US 8973196, "Tomasiak '196").
3. Conrad in view of Tomasiak '207 and Cochran teaches the modular vacuum system of claim 2, wherein the release is foot actuated lever (release 880 taught by Tomasiak '207 is capable of being actuated by a foot, see Tomasiak '207 col. 13 lines 52-63 and fig. 8a), Conrad, Cochran, and Tomasiak '207 do not teach that the wheeled base further including a handle graspable by a user to move the wheeled base and one or more brakes selectively locking movement of the wheeled base.
However, Tomasiak '196 teaches a vacuum appliance having a wheeled base (10) wherein the vacuum appliance teaches the inclusion of a handle and one or more brakes (see Tomasiak '196 col. 5 lines 57-65). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tomasiak '196 with the device of Conrad, Tomasiak '207, and Cochran, as providing a handle would assist the user in moving the vacuum system from place to place and providing a brake would assist the user in preventing the system from rolling when desired (see Tomasiak '196 col. 5 lines 57-65).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Register et al. (US PGPub 2018/0078104, "Register").
12. Conrad teaches a modular vacuum system (see Conrad fig. 12) comprising: 
a first canister configured to store debris, the first canister having a first capacity (36a); 
a second canister configured to store debris, the second canister having a second capacity greater than the first capacity (36); 
a first power head (30) selectively coupled to either the first canister or the second canister (capable of being coupled to either, see Conrad fig. 12), the first power head including a first suction motor rated for a first performance level, and 
a second power head selectively coupled to either the first canister or the second canister (30a), the second power head including a second suction motor rated for a second performance level greater than the first performance level (second motor has a higher amperage rating than the first motor, see Conrad col. 3 lines 9-14), and 
Conrad does not teach that the first power head includes a single battery receptacle in electrical communication with the first suction motor; or that the second power head includes a plurality of battery receptacles in electrical communication with the second suction motor.
However, Register teaches a modular vacuum system (see Register figs. 4-7) and teaches separate embodiments wherein the power heads contain a motor and can have one battery (1034, see Register fig. 5) or a plurality of batteries (34, see Register fig. 4) connected in series (see Register paragraph [0017]). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Register with the device of Conrad, as doing so represents the combination of known prior art elements (modular power heads having the ability to attach different numbers of batteries) according to known methods (taught by each embodiment of Register) in a fashion that would yield results predictable to a person of ordinary skill at the time of the invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Register as applied to claim 12 above, and further in view of Cochran.
13. Conrad in view of Register teaches the modular vacuum system of claim 12, but not that the single battery receptacle of the first power head is configured to receive a first battery capable of providing a first voltage or a second battery capable of providing a second voltage greater than the first voltage, and wherein each of the plurality of battery receptacles of the second power head is configured to receive the first battery and the second battery.
However, Cochran teaches that the provision of a battery terminal for a vacuum cleaner capable of interfacing with a variety of batteries having various different voltages (see Cochran paragraph [0052]) is well known in the art.
Consequently, it would have been obvious to a person of ordinary skill at the time of the invention to configure the battery receptacles such that the single battery receptacle of the first power head is configured to receive a first battery capable of providing a first voltage or a second battery capable of providing a second voltage greater than the first voltage, and wherein each of the plurality of battery receptacles of the second power head is configured to receive the first battery and the second battery. Such modification represents the use of a known technique (the use of receptacles capable of receiving batteries of different voltages which Cochran teaches is general knowledge in the art) to improve a similar device (the power heads of Conrad in view of Register) in the same way (as Cochran teaches to be general knowledge in the art).

14. Conrad in view of Register and Cochran teaches the modular vacuum system of claim 13, wherein the first suction motor can be powered by the first battery or the second battery but is only rated for the first performance level (motor only rated for a first amperage level, see Conrad col. 3 lines 9-14).

15. Conrad in view of Register and Cochran teaches the modular vacuum system of claim 14, wherein the second suction motor is only rated for the second performance level (motor only rated for a second, higher amperage level, see Conrad col. 3 lines 9-14).
Conrad and Register do not explicitly teach that the second suction motor can be powered by the first battery, the second battery, or both.
However, Register teaches a cleaner having two batteries, and as evidenced by Cochran, the use of electrical interfaces capable of using batteries of different voltages may to power a vacuum system is known in the art. Consequently it would have been obvious a person having ordinary skill in the art to modify the device of Conrad and Register such that the system could be powered by two of the first battery, two of the second battery, or by a combination thereof, as doing so represents use of a known technique (the use of receptacles capable of receiving batteries of different voltages which Cochran teaches is general knowledge in the art) to improve a similar device (the power heads of Conrad in view of Register) in the same way (as Cochran teaches to be general knowledge in the art).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Register and Cochran as applied to claim 15 above, and further in view of Tomasiak '207.
16. Conrad in view of Register and Cochran teach the modular vacuum system of claim 15, but do not teach the presence of a base including one or more wheels, a support area configured to receive a closed lower end of the first canister and the second canister, the first canister and the second canister each being selectively and interchangeably lockable in the support area, and a release that can be actuated to unlock each of the first canister and the second canister from within the support area, thereby allowing separation from the base.
However, Tomasiak '207 teaches the concept of a modular vacuum system comprising multiple canisters (see Tomasiak '207 fig. 5), a base including one or more wheels (406, see Tomasiak '207 fig. 4c), a support area configured to receive a lower end of the first canister and the second canister (central part of base 406, see Tomasiak figs. 4a-4c), the first canister and the second canister each being selectively and interchangeably lockable in the support area, and a release that can be actuated to unlock each of the first canister and the second canister from within the support area, thereby allowing separation from the base (actuator 880 acts as a release, see Tomasiak '207 col. 13 lines 52-63 and fig. 8a). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Tomasiak '207 with the device of Conrad, as doing so represents the combination of known prior art elements (a modular cleaning system having canisters on a wheeled base as taught by Conrad) according to known methods (such that the wheeled base may be a separate part from the canister that locks and releases the canister as taught by Tomasiak '207), in a fashion that would have been predictable to a person of ordinary skill in the art at the time of the invention. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Register and Cochran.
17. Conrad teaches a modular vacuum system comprising: 
a plurality of power heads (30 and 30a) configured to be removably coupled to a plurality of canisters, each canister having a debris collection chamber of a different capacity (canisters 36 and 36a); 
wherein a first power head (30) includes a first suction motor (29) rated to operate at a first performance level defined by the first voltage (Examiner takes official notice that electric motors are known to be rated on a number of parameters, including voltage), and 
wherein a second power head (30a) of the plurality of power heads includes a second suction motor rated to operate at a second performance level greater than the first performance level (also 29, but second motor has a higher amperage rating than the first motor, see Conrad col. 3 lines 9-14).
Conrad does not teach that the system includes: a first power source configured to output a first voltage and a second power source configured to output the first voltage; 
that the first power head of the plurality of power heads is configured to receive the first power source; or
that a second power head of the plurality of power heads is configured to receive the first power source with the second power source.
However, Register teaches power heads for a modular vacuum system (see Register figs. 4-7) that contain a motor (28, 1028) and can have one battery (1034, see Register fig. 5) or a plurality of batteries (34, see Register fig. 4) connected in series (see Register paragraph [0017]). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Register with the device of Conrad, as doing so represents the combination of known prior art elements (modular power heads having the ability to attach different numbers of batteries) according to known methods (taught by each embodiment of Register) in a fashion that would yield results predictable to a person of ordinary skill at the time of the invention.
Further, Cochran teaches that the provision of a battery terminal for a vacuum cleaner capable of interfacing with a variety of batteries having various different voltages (see Cochran paragraph [0052], listing four different exemplary voltages) is well known in the art.
It would therefore have been obvious to a person having ordinary skill in the art to modify the device of Conrad and Register such that the system included multiple batteries configured to output different voltages as power sources, and such that the first and second heads included battery receptacles capable of interfacing with a variety of batteries having different voltages, as doing so represents the combination of known prior art elements according to known prior art methods and would yield predictable results.

18. Conrad in view of Register and Cochran teaches the modular vacuum system of claim 17, wherein the first power head is further configured to receive a third power source configured to output a voltage different than the first voltage (Cochran teaches the concept of using a variety of batteries, a third power source would just be a battery with a different output voltage than that of the first and second batteries, see Conrad paragraph [0078]) but is restricted from operating above the first performance level (Cochran further teaches that the power source converts a variety of power sources to a single voltage that is the sole level output to the motor, see Cochran paragraph [0078]). It would have been obvious to a person having ordinary skill to implement the teachings of Cochran, as doing so would allow consistent performance from a variety of voltages (see Cochran paragraph [0078]).

19. Conrad in view of Register and Cochran teaches the modular vacuum system of claim 18, wherein the second power head is further configured to receive the third power source (Cochran teaches the concept of using a variety of batteries, a third power source would just be a battery with a different output voltage than that of the first and second batteries, see Conrad paragraph [0078]).

20. Cochran in view of Register and Cochran teaches the modular vacuum system of claim 17, but does not explicitly teach that each of the plurality of power heads further includes an AC power input configured to charge the first power source and the second power source, and further configured to provide voltage to first suction motor and the second suction motor.
However, Cochran further teaches the inclusion of an AC power input (power cable 24) in a vacuum cleaner and that providing an AC power input configured to charge batteries is well known in the art (see Cochran paragraph [0053]) as is powering the motor by means of the AC power source connected (see Cochran paragraphs [0078] and [0079]). It would have been obvious to a person having ordinary skill to implement the teachings of Cochran, as doing so would allow consistent performance from a variety of power input sources (see Cochran paragraph [0078]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733